DETAILED ACTION 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2020-0172420   12/10/2020   Republic of Korea).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 06/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Allowable Subject Matter
Claims 1-20 would be allowable if corrected to overcome the objections set forth above.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Lee (U.S 8,675,416 B2), Hahn et al (U.S 9,275,751 B2), Kim (U.S 9,691,486 B2), Kim et al (US 9,859,015 B2), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
Per claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to a memory device comprising: a plurality of memory cells; a peripheral circuit configured to perform a program operation on the plurality of memory cells and perform program verify operations each including at least one verify loop corresponding to a plurality of program states programmed in the program operation; and a control logic configured to control the peripheral circuit to perform a verify pulse apply operation and an additional verify pulse apply operation when a target verify loop count, which is a number of verify loops performed in the program verify operation corresponding to a target program state among the plurality of program states, exceeds a reference count corresponding to the target program state, and determine whether the program verify operation corresponding to the target program state is failed based on results of the verify pulse apply operation and the additional verify pulse apply operation, wherein a verify voltage higher than a verify voltage of the verify pulse apply operation is applied to the memory cells in the additional verify pulse apply operation.
Per claim 15, there is no teaching, suggestion, or motivation for combination in the prior art to a method of operating a memory device, the method comprising: performing a program operation on a plurality of memory cells; and 20performing program verify operations each including at least one verify loop corresponding to a plurality of program states programmed in the program operation, wherein performing a program verify operation corresponding to a target program state among the plurality of 49program states comprises: performing a verify pulse apply operation; and performing an additional verify pulse apply operation in which a verify voltage higher than a verify voltage of the verify 5pulse apply operation is applied to the memory cells, when a target verify loop count, which is a number of verify loops performed in the program verify operation corresponding to the target program state, exceeds a reference count corresponding to the target program state.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825